DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12-17, and 20- 22 are rejected under 35 U.S.C. 103 as being unpatentable over Seder (US 5116310 A) in view of Santora (US 20100168688 A1).
Regarding claim 1, Seder discloses a drain for removing fluids within a body (abstract), the device comprising:
An elongate flexible tube (fig. 1, drain 10, col. 1, lines 8-10, “More specifically, a flexible wound drain is disclosed”) having an internal passageway 12, 14, 16 surrounded by a top wall, a bottom wall, and two side walls (fig. 1, three lumens 12, 14, and 16 make up the internal passageway surrounded by four walls),
And one or more passageways that divide the internal passageway into two or more lumens (fig. 1, internal passageway is divided into three lumens 12, 14, and 16, and wherein the 
but fails to teach wherein the bottom wall is solid without any openings.
However, Santora teaches a tube for delivering a negative pressure (abstract) wherein the bottom wall is solid without any openings (fig. 53, slits 5831, paragraph 0238, “Each of the slits 5831 are located on a single side, in particular the flat side 5885, of the manifold 5815”), 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Seder by removing the bottom apertures, as taught by Santora, for the purpose of focusing suction into more preferred areas, thereby allowing more efficient suction to targeted areas during the operation. 
Regarding claim 2, Seder discloses wherein the one or more openings comprises round openings (fig. 1, openings 22)
Regarding claim 3, Seder discloses wherein the one or more openings comprise open channels along a longitudinal length of the elongated flexible tube (fig. 1, continuous slot 24).
Regarding claim 4, Seder discloses wherein the top wall comprises a flat shape (see annotated fig. 1 below).
Regarding claim 5, Seder discloses wherein the bottom wall comprises a flat shape (see annotated fig. 1 below)

    PNG
    media_image1.png
    378
    699
    media_image1.png
    Greyscale

Regarding claim 6, Seder fails to teach wherein the side walls comprise a flat shape
However, Santora teaches wherein the cross section of the device can be any shape, including rectangular (paragraph 0258, “In other embodiments, the manifold 5815 may have any cross-sectional shape, such as a substantially rectangular, substantially polygonal, substantially triangular, substantially elliptical, star, or irregular cross-sectional shape.”)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the side walls disclosed in Seder with the flat side walls taught in Santora, for the purpose of providing a suitable structure for the drain to be space efficient since Santora suggests that optimizing the shape of the device would involve only routine skill in the art (see Santora, paragraph 0258).
Regarding claim 7, Seder discloses wherein the top wall comprises a convex shape (see annotated fig. 1 above)
Regarding claim 8, Seder discloses wherein the side walls comprise a curved shape (see annotated fig. 1 above)
Regarding claim 9, Seder discloses wherein the top wall and the side walls each comprise an outer dimension that is smaller than an outer dimension of the bottom wall (see annotated fig. 1 above)
Regarding claim 12, Seder discloses wherein the top wall also comprises at least one opening (fig. 1, continuous slot 24)
Regarding claim 13, Seder, as modified by Santora fails to teach wherein the top wall is solid without any openings. 
However, Santora teaches an embodiment in figure 30 wherein the apertures 2155 may be selectively positioned around the circumference of the manifold to direct the delivery of the vacuum (paragraph 0181), thereby suggesting that the apertures can be excluded from the top wall.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to exclude the top aperture disclosed in Seder, as suggested by Santora, for the purpose of providing a suitable means of preferentially directing the delivery of the vacuum to relevant areas of the body (see Santora, paragraph 0181), and since Santora suggests that relocating apertures of the drain takes routine skill in the art (see Santora, paragraph 0181).
Regarding claim 14, Seder discloses a drain for removing fluids within a body, the drain comprising: 
An elongate flexible tube having an internal passageway 12, 14, 16 with a flat top wall, a flat bottom wall, and convex side walls (fig. 1, three lumens 12, 14, and 16 make up the internal passageway surrounded by 4 walls, wherein the top and bottom walls are flat), 
Wherein the convex side walls comprise openings 22 communicating from outside the drain into the internal passageway (fig. 1, openings 22, col. 2, lines 53-59) wherein the internal passageway is divided into two lumens (fig. 1, passageway is divided into at least two lumens 12 and 14, and further suggests that the number of lumens is not critical to the invention, see col. 4, lines 2-5) by an internal wall 18 between the openings (fig. 1, wall 18 separates lumens 12 and 14) 

However, Santora teaches in one embodiment a tube for applying negative pressure (abstract) wherein the flat bottom wall is solid without any opening (fig. 53, slits 5831, paragraph 0238), and another embodiment wherein the openings can be preferentially arranged around the manifold (fig. 30, paragraph 0181)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the flat bottom wall disclosed in Seder by removing the openings therein, as taught by fig. 53 of Santora, and to relocate the openings on the flat top wall disclosed in Seder, as suggested by paragraph 0181 of Santora, for the purpose of providing a suitable means of preferentially directing the delivery of the vacuum to relevant areas of the body (see Santora, paragraph 0181), and since Santora suggests that relocating apertures of the drain takes only routine skill in the art (see Santora, paragraph 0181).
Regarding claim 15, Seder discloses wherein the openings comprise round openings (fig. 1, openings 22).
Regarding claim 16, Seder discloses wherein the openings comprise an open channel 24 along a longitudinal length of the elongated flexible tube (fig. 1, continuous slot 24), but fails to teach a plurality of open channels.
However, Santora teaches a tube for delivery of negative pressure (abstract) with a plurality of slots (fig. 53, three slits 5831, paragraph 0237).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the slot disclosed in Seder to comprise more than one slot, as taught by Santora, for the purpose of providing more openings for fluid to enter the drain, and since St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 17, Seder discloses wherein an outer dimension of the flat top wall is smaller than an outer dimension of the flat bottom wall (fig. 1, top wall and side walls each smaller than bottom wall).
Regarding claim 20, Seder discloses a drain for removing fluids from within a body (abstract), the drain comprising:
An elongate flexible tube (fig. 1, drain 10, col. 1, lines 8-10, “More specifically, a flexible wound drain is disclosed”) having an internal passageway 12, 14, 16 with a flat bottom surface and a top surface, wherein the top surface comprises an opening 24 communicating from outside the drain into the internal passageway (fig. 1, continuous slot 24 going into lumen 14), wherein the internal passageway is divided into two lumens 12, 14 by an internal wall 18 between the two rows of openings (fig. 1, drain 10 comprises at least two lumens 12, 14 separated by wall 18, and further suggests that the number of lumens is not critical to the invention, see col. 4, lines 2-5).
But fails to teach wherein the top surface is a convex top surface, and wherein the opening comprises two rows of openings.
However, Santora teaches a drain 2115 with two rows of openings on its top surface (fig. 30, two rows of openings 2155)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the opening disclosed in Seder by making it two rows of openings, as taught by Santora, for the purpose of providing more suitable passageways for fluid to enter the drain, and since it has been held that a mere duplication of the essential working parts of an invention involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

However, Santora teaches an embodiment with a flat bottom wall and a convex top wall (fig. 37, top of the triangle is convex, and bottom of triangle is flat), and further suggests that the cross section of the drain can be almost any shape (paragraph 0281, “It should also be noted that although a slightly elliptical or triangular shape is presented, the cross-sectional shape of the longitudinal manifold body may be any of those previously mentioned or even irregular or other shapes”)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the top wall disclosed in Seder with the convex top wall taught in Santora for the purpose of providing a suitable structure for specific operations, since Santora suggests that the cross-sectional shape of the device is open to experimentation that would involve only routine skill in the art (see Santora, paragraph 0281).
Regarding claim 21, Seder, as modified by Santora, discloses wherein the openings comprise round openings (see Santora, fig. 30, two rows of circular openings 2155 on manifold 2115).
Regarding claim 22, Seder, as modified by Santora discloses wherein the openings comprise open channels along a longitudinal length of the elongated tube (see Seder, fig. 1, continuous slot 24, and modified by Santora to disclose plural open channels).
Claims 10-11, 18-19, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Seder in view of Santora as applied to claims 1 and 14 above, and in further view of Mansour (US 7753902 B1).
Regarding claims 10-11. 18-19, and 23-24, Seder, as modified by Santora, discloses substantially the device disclosed in claims 1, 14, and 20, respectively and further teaches wherein the drain is attached to a coaxial tube (see Santora, tube 5825 coaxial with reduced 
However, Mansour teaches a surgical drain (abstract) wherein the drain is connected to a drainage bag with a coaxial tube 134, and that the drainage bag comprises a vacuum suction bulb (col. 4, lines 65-67, col. 5, lines 1-3, “The drainage tubes 124, 134, and 144 may be exteriorized out of the body and connected to an external suction device or a drain bulb (reservoir) to suck out and collect the wound fluids”).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Seder, as modified by Santora, by adding the drainage bag to a coaxial tube, and wherein the drainage bag comprises a vacuum suction bulb, as taught by Mansour, for the purpose of providing a suitable means of draining and storing bodily fluids from the patient (see Mansour, col. 4, lines 65-67, col. 5, lines 1-3), thereby allowing the fluid to be drained from the patient and eventually emptied out.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kraus (US 5928182 A) discloses a valve in use for draining cerebrospinal fluid that comprises a semicircular shape with a convex top wall and a flat bottom wall.
Branch (US 20110282263 A1) discloses a subdural drainage catheter with a suction bulb used as a fluid reservoir.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781